Citation Nr: 1107636	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  08-38 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an acquaintance


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to January 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for a seizure disorder.  
In December 2010, the appellant and an acquaintance testified at 
a Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant seeks service connection for a seizure disorder.  
He recalls that approximately one year after returning from 
Vietnam, he began to experience episodic seizures, characterized 
by an altered mental state with symptoms such as confusion, 
disorientation, and dizziness.  He theorizes that his seizure 
disorder may be related to his active service, including an 
October or November 1970 incident in which he was in close 
proximity to a grenade explosion; a head injury he sustained in a 
July 1971 motorcycle accident; or exposure to Agent Orange in 
Vietnam.  

After reviewing the record on appeal, the Board finds that it is 
incomplete.  

First, the appellant reports that from 1987 to July 2002, he 
received treatment for seizures at the VA Medical Center (VAMC) 
and outpatient clinic in Parkersburg, West Virginia.  The RO has 
made no effort to obtain these records.  The record on appeal 
contains the report of a March 1995 VA Agent Orange examination 
conducted at the Parkersburg VAMC.  Records received from the 
Social Security Administration (SSA) also include some records 
from the Parkersburg VAMC.  Complete records for the treatment 
period reported by the appellant, however, are not of record.  

Additionally, the appellant reports that since 2002, he has 
received treatment for seizures at the VA outpatient clinic in 
Panama City, Florida.  Again, the record on appeal contains no 
indication that the RO has requested complete records for the 
treatment period reported by the appellant.  

VA is required to obtain relevant records from a Federal 
department or agency, including records from VA medical 
facilities.  Indeed, VA may only end its efforts to obtain such 
records if it is concluded that the records sought do not exist 
or that further attempts to obtain them would be futile.  See 38 
C.F.R. § 3.159(c)(2) (2010).  In view of the foregoing, the RO 
must make adequate efforts to obtain complete VA clinical 
records.

The Board also finds that a VA medical examination is necessary.  
The record on appeal shows that the appellant underwent a series 
of VA medical examinations in June 2008.  At a VA epilepsy and 
narcolepsy examination in June 2008, the examiner diagnosed the 
appellant as having a chronic episodic altered mental state of 
uncertain etiology, more likely than not caused by or related to 
an underlying mental health condition.  The examiner referred the 
appellant for psychiatric evaluation.  At the VA psychiatric 
examination in July 2008, the examiner diagnosed the appellant as 
having a depersonalization disorder.  The examiner indicated, 
however, that he could not comment on whether the appellant's 
disability was related to an in-service event or illness without 
resort to speculation.  

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that "before the Board can rely on an examiner's conclusion that 
an etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion or the basis must otherwise 
be apparent in the Board's review of the evidence."  Jones v. 
Shinseki, 23 Vet. App. 382, 390 (2010).  In other words, in cases 
such as this, where an examiner concludes that an opinion cannot 
be provided without resorting to speculation, it must "be clear 
in the examiner's remarks whether it cannot be determined from 
current medical knowledge that a specific in-service injury or 
disease can possibly cause the claimed condition, or that the 
actual cause cannot be selected from multiple potential causes."  
Id.  If not, "it is the Board's duty to remand for further 
development."  Id.  Unfortunately, the basis for the examiner's 
conclusion is unclear.  Thus, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VAMC and 
outpatient clinic in Parkersburg, West 
Virginia, and request copies of treatment 
records pertaining to the appellant for the 
period from 1987 to July 2002.

2.  The RO should contact the VA outpatient 
clinic in Panama City, Florida, and request 
all records necessary to ensure that the 
record on appeal contains treatment records 
pertaining to the appellant for the period 
from July 2002 to the present.  

3.  The appellant should be afforded a VA 
medical examination to evaluate the nature 
and etiology of his current seizure 
disorder.  The claims folder must be made 
available to the examiner for review in 
connection with the examination.  After 
examining the appellant and reviewing his 
claims folder, the examiner should be asked 
to provide an opinion as to the following 
questions:

Is it at least as likely as not that the 
appellant's seizure disorder is causally 
related to his active service or any 
incident therein, including an October or 
November 1970 incident in which he was in 
close proximity to a grenade explosion; a 
head injury he sustained in a July 1971 
motorcycle accident; or his presumed 
exposure to Agent Orange in Vietnam? 

Is it as least as likely as not that the 
appellant's seizure disorder is an organic 
disease of the nervous system which 
manifested within one year of his 
separation from active service?  See e.g. 
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2010).  

The report of examination must include a 
complete rationale for all opinions 
rendered.  If the examiner feels unable to 
provide the requested opinion without 
resorting to speculation, he or she must 
explain the basis of such conclusion.

4.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claim, considering all the 
evidence of record.  If the benefit sought 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The case should then be returned to the Board, if in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


